—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered March 24, 1992, convicting defendant, after jury trial, of 5 counts of grand larceny in the third degree, 12 counts of criminal possession of a forged instrument in the second degree, 15 counts of unlawfully using slugs in the first degree, 1 count of scheme to defraud in the first degree, and 1 count of conspiracy in the fifth degree, and sentencing him to an aggregate prison term of 3 to 9 years, unanimously affirmed.
The trial court did not abuse its discretion when it refused to grant defendant’s request for a further adjournment to prepare his case in order to present three unidentified witnesses (compare, People v Washington, 71 NY2d 916, with People v Foy, 32 NY2d 473). Defendant failed to make the required showing of the identity and materiality of the witnesses to be called (Matter of Anthony M., 63 NY2d 270, 283-284; People v Villegas, 190 AD2d 593, lv denied 81 NY2d 978), and there is nothing in the record to establish defendant’s claim that the Trial Judge refused to permit defendant the opportunity to make an offer of proof concerning the materiality of the proposed witnesses.
The prosecution provided adequate race-neutral explanations for striking the two prospective African-American jurors (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). One juror was struck because his son had been wrongly arrested and incarcerated for a crime he did not commit, creating the possibility of bias against the prosecution. The other juror was struck because the prosecution observed that juror to be hostile towards the prosecution and more receptive to the defense. (See, People v Hernandez, 75 NY2d, supra, at 357.) Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.